Case 1:19-cv-00730-PLM-PJG ECF No. 39, PageID.207 Filed 02/18/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SARAH RODRIGUEZ,                        )
          Plaintiff,                    )
                                        )      No. 1:19-cv-730
-V-                                     )
                                        )      HONORABLE PAUL L. MALONEY
UNITED MERCHANT ASSET                   )
RECOVERY, LLC, et al.,                  )
           Defendants.                  )
                                        )
                                     JUDGMENT

      Pursuant to Fed. R. Civ. P. 58, JUDGMENT is hereby entered in favor of Plaintiff

and against Defendants in the amount of $14,936.92.

      IT IS SO ORDERED.

Date: February 18, 2021                               /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
